Rosenberry, C. J.
Eliminating purely evidentiary and argumentative matter, the defense set up is that the code is arbitrary and unreasonable and constitutes an unconstitutional exercise of legislative power. This case was argued at the same time as State ex rel. Attorney General v. Fasekas, ante, p. 356, 269 N. W. 700. The demurrer to the defendant’s answer and a decision of the question sought to be raised would require consideration of the same matters presented to the court in the Fasekas Case by the defendant’s demurrer to the complaint. For the reasons stated in the Fasekas Case the defendant may not bring the validity of the code in question before this court for consideration in this case. A review of the code may be had in the way prescribed by ch. 110, Stats., and no other. For the reasons stated in the Fasekas Case, the trial court was in error in denying plaintiff’s motion for a restraining order and in overruling plaintiff’s demurrer to the defendant’s answer.
By the Court. — The orders appealed from are reversed, and cause remanded for further proceedings according to law.
Fowler, Fairchild, and Nelson, JJ., dissent.